Tolson, C. J. Claimant was injured on February 2, 1936 in an accident arising out of and in the course of her employment as a Supervisor at the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. The injury was serious, causing temporary blindness and general paralysis. The facts are fully detailed in the case of Penwell vs. State, 11 C.C.R. 365, in which an award was made to claimant of $5,500.00 for total permanent disability, $8,215.95 for necessary medical, surgical, and hospital services, expended or incurred to and including October 22, 1940, and an annual life pension of $660.00. Successive awards have been made by the Court from 1942 to and including December 1, 1954, and the matter is now before the Court for an award to and including February 1, 1956. The record consists of a verified petition, supported by original receipts; and, waivers of claimant and respondent to file statement, brief, and argument, which were allowed in this case. The petition alleges that claimant is still bedfast, and requires daily medical and nursing care. It further discloses that claimant has incurred expenses, in the following amounts: 1. Nursing $1,1(11 7.3 Room and board for nurses...................______________________ 747.25 2. Drugs and Supplies 7.69 nn 3. Physician 1,R33 37 4. Hnspifal 1,073 33 5. Miscellaneous ...................................... .................. 141.82 $5,136.17 It appears that the Court of Claims has reserved jurisdiction of this case from year to year to determine the future needs of claimant for additional care, and it further appears to this Court that the amounts so stated were necessarily expended for her medical care. An award is, therefore, made to claimant for medical, hospital and nursing care from December 1, 1954 to and including February 1, 1956, in the amount of $5,136.17. The Court reserves jurisdiction for future determination of claimant’s needs for additional medical care.